internal_revenue_service number release date index number -------------------- ------------------------------ ----------------- -------------------------------------------- -------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ------------------------ refer reply to cc fip b03 plr-127123-17 date date legend taxpayer --------------------------------------------------------------------- ----------------- company --------------------------------------------------------------------- -------------------------------- agency firm state country x date date date date date date --------------------------------------------------- ----------------------------------------- -------------- ----------------------- --------------------------- --------------------------- ---------------------- ------------------- ---------------------- ---------------------- plr-127123-17 date date date date dear ---------------- ------------------ ----------------------- ---------------------- ------------------- this ruling responds to a letter dated date submitted on behalf of taxpayer and company collectively taxpayers taxpayers request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations the regulations to make an election under sec_856 of the internal_revenue_code the code to treat company as a taxable_reit_subsidiary trs of taxpayer effective as of date facts taxpayer is a state corporation and represents that it made an election to be treated as a real_estate_investment_trust reit under sec_856 through of the code commencing with its taxable_year that ended on date taxpayer uses the accrual_method as its overall_method_of_accounting and taxpayer’s taxable_year is the calendar_year taxpayer owns multiple real_estate properties located not only in the united_states but also in certain foreign countries company is a private limited_company that was formed under the laws of country x on date company is wholly owned by taxpayer taxpayer through company established several property companies in country x the property companies in connection with the acquisition of a real_estate portfolio in country x the property companies have been funded by taxpayer with a combination of debt directly and indirectly by taxpayer and equity indirectly through company company and the property companies are country x tax entities and tax residents and have filed country x corporate tax returns since their inceptions taxpayers represent that at all times from the dates of their organization and for all taxable years prior to date company and the property companies have been treated as disregarded entities for u s federal_income_tax purposes and no inconsistent tax or information returns have been filed during any of the taxable years prior to date taxpayers represent that the loans made by taxpayer to the property companies were disregarded for u s federal_income_tax purposes until date plr-127123-17 however for country x tax purposes the property companies have been claiming a tax deduction for the arm’s length interest payments to taxpayer country x introduced certain new tax provisions the tax rules that became effective on date under the tax rules a tax deduction is disallowed for certain interest payments made by a hybrid payer in cases where an investor in the payer does not include the corresponding interest payments in income this deduction disallowance affects the overall economics of the financial arrangement between company and taxpayer taxpayer engaged firm to assess the effects of the tax rules on the deductibility of interest payments made by the property companies for country x tax purposes based on the analysis it performed firm concluded that it was more_likely_than_not that the tax rules would not apply to the inter-company loan arrangement between taxpayer and the property companies accordingly under firm’s conclusion country x deductibility would be retained even after the effective date of the tax rules and the current relationship and classifications of company for u s tax purposes did not need to change relying on firm's conclusion the property companies decided to maintain the prior structure but request a ruling from agency country x’s tax and revenue authority seeking confirmation that the tax rules do not disallow a tax deduction for the arm’s length interest payments made by the property companies to taxpayer on date a request for such a ruling was filed with agency at the time the ruling_request was filed taxpayer only had a short_period of time by date to timely file a form_8832 entity classification election and a form_8875 taxable_reit_subsidiary election to treat the company as a corporation and as a trs for u s federal_income_tax purposes as of date taxpayers represent that if the elections had been recommended by firm and timely made the elections would have resulted in the tax rules not applying to taxpayer and the property companies however taxpayers followed the advice of firm and believed that the tax rules did not apply and thus determined that such elections were not necessary to avoid the application of the tax rules accordingly taxpayers did not make an election to treat company as a trs of taxpayer as of date on date agency responded and reached an adverse determination on the ruling_request causing the property companies to lose the country x tax deductions for its interest payments under the then current arrangement taxpayers represent that if taxpayers had known or had a reasonable expectation of knowing how that agency would apply the tax rules to the taxpayers’ situation taxpayers would have elected to treat company as a trs of taxpayer as of date rather taxpayers relied on firm’s conclusion of how the tax rules would apply to the taxpayers’ case plr-127123-17 subsequent to agency’s issuance of the adverse determination on the ruling_request and after further consultation with firm taxpayer and company decided to file a form_8832 and a form_8875 on date the taxpayers filed a form_8832 pursuant to the late classification relief provided for in revproc_2009_41 2009_39_irb_439 for company to elect to be classified as an association_taxable_as_a_corporation effective date additionally on date taxpayer and company filed a form_8875 that listed the earliest possible effective date permitted under form_8875 which was date although the taxpayers desired an earlier effective date date taxpayer and company make the following additional representations in connection with their request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in taxpayer or company having a lower u s federal tax_liability in the aggregate for all years to which the election applies than they would have had if the election had been timely made taking into account the time_value_of_money taxpayer and company do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer and company did not choose to not file the election taxpayer and company are not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the election that make the election advantageous to taxpayer or company the period of limitations on assessment under sec_6501 has not expired for taxpayer or company for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed in addition affidavits on behalf of taxpayer and company have been provided as required by sec_301_9100-3 of the regulations law and analysis plr-127123-17 sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the plr-127123-17 written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based on the information submitted and the representations made we conclude that taxpayers have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat company as a trs of taxpayer effective date accordingly taxpayers have calendar days from the date of this letter to make the intended election to treat company as a trs of taxpayer effective date this ruling is limited to the timeliness of the filing of form_8875 this ruling’s application is limited to the facts representations and code and regulation sections cited herein except as provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer qualifies as a reit or whether company otherwise qualifies as a trs of taxpayer under part ii of subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayer or company is not lower in the aggregate for all years to which the election applies than plr-127123-17 such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the u s federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the u s federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by taxpayer and company and accompanied by penalty of perjury statements executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely ______________________ julanne allen assistant to the branch chief branch office of the associate chief_counsel financial institutions products enclosure copy of this for sec_6110 purposes cc
